               Case 2:20-cv-01383-JCC Document 9 Filed 10/05/20 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9          MICHAEL MURRAY,                                  CASE NO. C20-1383-JCC
10                                Plaintiff,
                                                             MINUTE ORDER REMANDING
11                 v.                                        TO STATE COURT

12          MELISSA CAMP, et al.,
13                                Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on Defendants’ motion to remand and to withdraw its

18 notice of removal (Dkt. No. 7). Plaintiff has not yet appeared in this Court. Accordingly, the

19 court ORDERS that this matter is REMANDED to King County Superior Court, Cause No. 20-

20 2-13749-9 SEA. The Clerk is respectfully directed to CLOSE this case.

21          DATED this 5th day of October 2020.

22                                                         William M. McCool
                                                           Clerk of Court
23
                                                           s/Tomas Hernandez
24                                                         Deputy Clerk
25

26


     MINUTE ORDER REMANDING TO STATE
     COURT, C20-1383-JCC
     PAGE - 1
